DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-6 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 04 February 2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because of the recited limitation “a vehicle that a user who is scheduled to be involved in a predetermined event rides”. It is unclear, to the Examiner, 

Claim 4 is indefinite because of the recited limitation “the control unit is configured to acquire first information …”. Since claim 1 previously recites “a control unit configured to acquire facility information … “, it is unclear, to the Examiner, whether the control unit is further configured to perform the limitations of claim 4 or whether the limitations of claim 4 are meant to replace the limitations of claim 1.
Claim 4 is further indefinite because of the recited limitation “the moving vehicle”. Since claim 1 previously recites “the vehicle” to refer back to the same vehicle in line 3 of claim 1, “the moving vehicle” in claim 4 lacks sufficient antecedent basis due to different wording/inconsistency. Examiner suggests (based on paragraph [0043] of Applicant’s specification) amending the limitation “acquire first information on an acceleration of the moving vehicle” to instead recite “acquire first information on an acceleration of the vehicle while moving”.
Claim 4 is indefinite because of the recited limitation “control an image to be displayed on the display”. It is unclear, to the Examiner, which (if any) of the image of the first facility or the image of the second facility Applicant is referring back to by “an image”.  Is this the same image displayed on the display provided in the vehicle or a different image? 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 5 and 6 recite “[acquire/acquiring] facility information containing an advertisement or publicity on a facility located along a travel route that a vehicle is scheduled to travel or a facility located within a predetermined range from the travel route”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected and acquiring information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the data could acquire the facility information, either mentally or using a pen and paper. The mere nominal recitation (in claims 1 and 6) that the various steps are being executed in an apparatus or a program does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 5 and 6 “while the vehicle is traveling along the travel route, [process/processing] an image of a first facility associated with the facility information or an image of a second facility present around the first facility based on the facility information and [display/displaying] the image of the first facility or the image of the second facility on a display provided in the vehicle”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the processing and the displaying steps recited in claims 1, 5 and 6 are recited at a high level of generality (i.e., as a general means of processing and displaying data/information), and amount to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  

As such, claims 1-6 are rejected under 35 USC 101, and thus are ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to a program which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the claim indicates that the program causes a computer to execute instructions, under its broadest reasonable interpretation, claim 6 could be interpreted by one of ordinary skill in the art to encompass transitory forms of signal transmission. 
As such, claim 6 is rejected under 35 USC 101, and thus is ineligible.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US20190086223A1).
Regarding claim 1, Tanaka discloses a processing apparatus comprising a control unit configured to (see at least abstract and Figure 2), acquire facility information containing an advertisement or publicity on a facility located along a travel route that a vehicle is scheduled to travel or a facility located within a predetermined range from the travel route (see at least [0009], [0026], [0084], [0123], [0137], [0139] and [0160]-[0162]), and while the vehicle is traveling along the travel route, process an image of a first facility associated with the facility information or an image of a second facility present around the first facility based on the facility information and display the image of the first facility or the image of the second facility on a display provided in the vehicle (see at least Figure 16, Figure 17, [0095], [0099], [0107], [0123], [0137], [0156], [0164], [0170], [0176]-[0178], [0182] and [0187]).

Regarding claim 3, Tanaka discloses wherein: the processing apparatus is a processing apparatus provided in a vehicle that a user who is scheduled to be involved in a predetermined event rides (see at least [0060], [0099], [0100], [0134], [0159], [0174] and [0190]); and the control unit is further configured to acquire event information about the event that the user who rides the vehicle is scheduled to be involved in and process the image of the first facility or the image of the second facility based on the event information and display the image of the first facility or the image of the second facility (see at least [0060], [0095], [0099], [0100], [0134], [0137], [0156], [0159], [0164], [0174], [0177] and [0190]).

Regarding claim 5, claim 5 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 6, Tanaka discloses a program causing a computer to execute instructions for (see at least abstract, Figure 2 and [0207]). The rest of claim 6 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20190086223A1) in view of Parat (US20190256105A1).
Regarding claim 2, Tanaka discloses processing and displaying the image of the first facility or the image of the second facility (see at least Figure 16, Figure 17, [0095], [0099], [0107], [0123], [0137], [0156], [0164], [0170], [0176]-[0178], [0182] and [0187]).
Tanaka fails to disclose processing and displaying the image includes modifying a structure of content in the image through predetermined image processing; and the control unit is further configured to adjust a degree to which the structure is modified through the predetermined image processing upon receiving input from a user. However, such matter is suggested by Parat (see at least Figure 2, Figure 3, [0031], [0036], [0038] and [0045]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka to incorporate the teachings of Parat wherein processing and displaying the image includes modifying a structure of content in the image through predetermined image processing; and the control unit is further configured to adjust a degree to which the structure is modified through the predetermined image processing upon receiving input from a user since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply modifying a structure of content in an image and adjust a degree to which the structure is modified upon receiving input from a user). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20190086223A1) in view of Hong (US20190005544A1) in further view of Iwasaki (US20200159251A1).
Regarding claim 4, Tanaka does not explicitly disclose wherein: the display is placed on an entire surface or part of a surface of an internal space of the vehicle. However, such matter is suggested by Hong (see at least Figure 15, [0025] and [0242]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka to incorporate the teachings of Hong wherein: the display is placed on an entire surface or part of a surface of an internal space of the vehicle since they are both directed to displaying content to users in vehicles and use of Hong would increase user comfort.
Tanaka as modified by Hong fails to disclose acquire first information on an acceleration of the moving vehicle, and control an image to be displayed on the display such that a user in the vehicle experiences an acceleration in a direction different from a direction of the acceleration indicated by the first information. However, such matter is suggested by Iwasaki (see at least [0881], [0882] and [1151]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667